Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim objection
Claims 1, 11, 17 and 29 are objected to because of the following informalities: The abbreviation or commercial name of the materials should be replaced by either chemical names or chemical formulae.  Appropriate correction is required.
Claims 12 and 20 are objected to because of the following informalities: “on the photoswitchable alignment layer” and “on the first coating” should read “in the photoswitchable alignment layer” and “in the first coating”.  Appropriate correction is required.
Drawings
The drawings are objected to because Figure 12 is not clear enough to be printed.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6-12, 17-20, 22 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 4, 17 and 25 are rejected as being vague and indefinite when it recites "Cyclo-cyclohexane", because chemical name cause confusion and one of ordinary skill in the art would not know what chemical compound is claimed. Claims 18-20 and 22 are also rejected for depending from claim 17 thus inclusion of indefinite features.
Claim 6 recites the limitation “the liquid crystals of the beam shaper” in line 8.  There is insufficient antecedent basis for this limitation in the claim. Claims 7-12 are also rejected for depending from claim 6 thus inclusion of indefinite features.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3-4 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 3 recites at least some of liquid crystal of the beam shaper comprising listed liquid crystal, but its base claim 1 as recited does not require liquid crystal.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 4 and 25 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Perfluorinated material has broader scope than the perfluorinated liquid crystal as recited in their base claims 3 and 24.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 15 recites at least some of liquid crystal of the beam shaper comprising listed liquid crystal, but its base claim 14 as recited does not require liquid crystal.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
Claims 1-22 will be allowable over prior art of record if rewritten to overcome objections and 112 rejections as set forth above. The closest prior arts are Heebner et al “Programmable bean spatial shaping system for NIF, SPIE Photonics West, 2011, of record” and Marshall et al “Laser damage resistant photoalignment layers for high peak power liquid crystal device applications, Proc. Of SPIE V7050, of record).  Heebner discloses a beam shaping system comprising an optically addressable light valves reading upon beam shaper which contains liquid crystals. Marshall discloses a liquid crystal laser control device by applying a photoalignment layer having excellent laser-damage resistance. However, the prior arts fail to disclose, teach or fairly suggest a beam shaping system having a photoswitchable alignment layer comprising the materials as listed and an optical writing and erasing sub-system to write, erase and rewrite a plurality of optical patterns in the photoswitchable alignment layer.  
Claims 23-30 are allowable over prior art of record. The closest prior is DeMuth et al (US 2017/0219855, of record). DeMuth discloses a laser additive manufacturing system comprising a laser beam source (Fig 1. Item 110) and a beam shaping system comprising liquid crystals  (Fig 1, item 112, claim 4). However, the prior art fails to disclose, teach or fairly suggest a beam shaping system comprising a photoswitchable alignment layer and an optical writing and erasing sub-system to repeatedly write and erase a plurality of optical patterns in the photoswitchable alignment layer to cause a localized change in the alignment of liquid crystals.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RUIYUN ZHANG/Primary Examiner, Art Unit 1782